UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

MOHAMMED AL-ADAHI, et al.,                  :
                                            :
                      Petitioners,          :
                                            :
              v.                            :       Civil Action No. 05-280 (GK)
                                            :
BARACK H. OBAMA, et al.,                    :
                                            :
                      Respondents.          :

                                            ORDER

       On September 3, 2010, the Court of Appeals issued its Mandate in this case reversing and

remanding this Court’s Opinion of August 21, 2009, 2009 WL 2584685, with instructions to deny

Appellant’s Petition for a Writ of Habeas Corpus.

       WHEREFORE, it is this 14th day of September, 2010, hereby

       ORDERED, that if any party has any objection to this Court dismissing the Petition for Writ

of Habeas Corpus, such objection shall be filed no later than September 25, 2010.




                                            /s/
                                            Gladys Kessler
                                            United States District Judge

Copies via ECF to all counsel of record